DETAILED ACTION
Application 17/024905, “COMPOSITION FOR POLYMER ELECTROLYTE, POLYMER ELECTROLYTE COMPRISING THE SAME, AND METHOD FOR MANUFACTURING POLYMER ELECTROLYTE”, was filed with the USPTO on 9/18/20.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action on the merits is in response to communication filed on 9/23/22.  


Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a composition and a polymer electrolyte formed from the composition, classified in H01M 2300/0082.
II. Claims 18-19, drawn to a method of using the composition, classified in H01M 2300/0085.
III. Claim 20, drawn to an electronic device comprising a polymer electrolyte, classified in H01M10/0565.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the composition of claim 1 could be used by a different process using by a different cross-linking process which does not utilize 3D printing, but instead polymerizes the electrolyte and laminates the polymerized electrolyte into a battery. 
Inventions II and III are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product of claim 20 can be made by a process utilizing a conventional polymerizing technique which omits the use of 3D printing.  
Inventions I and III are directed to related products.  The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions I and III are found to overlap in scope with the polymer electrolyte formed from the composition providing overlapping subject matter.  Accordingly, inventions I and III are NOT restricted from one another and are herein examined together due to applicant’s election of Group I (see below).  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require separate fields of search, including searching in different classes/subclasses for different concepts and employing different search queries.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Sung Wook Kooh on 9/23/22 a provisional election was made without traverse to prosecute the invention of product, claims 1-17 and 20.  Claims 18 and 19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Affirmation of this election must be made by applicant in replying to this Office action.  

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20 depends on withdrawn claim 18.  For the purposes of the art rejections below, the polymer electrolyte included in the electronic device is presumed to have the structure of the polymer electrolyte of product claim 16.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (KR 10-2020-0046795).
Regarding claims 1-8, Choi teaches a composition for a polymer electrolyte comprising: methacryloyloxyethyl phosphorylcholine as an ion conductive monomer; and polyethylene glycol diacrylate as a polymerizable comonomer (e.g. paragraph T023).  2-methacryloyloxyethyl phosphorylcholine corresponds to Formula 2 of claim 3, while polyethylene glycol diacrylate corresponds to Formula 3 of claim 8.  

Regarding claim 12, Choi remains as applied to claim 1.  Choi further teaches the composition comprising an alkali metal salt (“NaCl”, paragraph T024).

Regarding claim 16, Choi remains as applied to claim 1.  Choi further teaches a polymer electrolyte comprising a product of crosslinking polymerization of the composition for a polymer electrolyte according to claim 1 (paragraph T023 describes UV curing to provide the cured polymer electrolyte.  UV curing implies crosslinking polymerization.  See also paragraph T026 which expressly mentions crosslink density).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi (KR 10-2020-0046795) and Lee (USP 5952126).
Regarding claim 9, Choi remains as applied to claim 1.  Choi does not appear to teach wherein n in Formula 3 is an integer ranging from 2 to 15, and n in Formula 4 is an integer ranging from 1 to 10.
In the battery art, Lee teaches that polyethylene glycol diacrylate may be provided with preferably 3 to 30 repeating oxyethylene units for the benefit of balancing properties such as plasticity (c3:58-63).  
It would have been obvious to a person having ordinary skill in the art at the time of invention to select n to be within the range of 3 to 30 for the benefit of balancing properties such as plasticity as taught by Lee.  Absent a persuasive showing of criticality, the claimed range of 2 to 15 is found to be obvious for substantial overlap with the broader prior art range (MPEP 2144.05).

Claims 10, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi (KR 10-2020-0046795), Chopra (US 2022/0173433) and Hudak (US 2020/0287240).
Regarding claims 10, 11 and 13, Choi remains as applied to claim 1.  Choi teaches the electrolyte composition comprising a salt such as NaCl (paragraph T024), but does not appear to teach wherein the salt comprises a lithium salt such as LiPF6 or an ionic liquid such as bis(fluorosulfonyl)imide.
In the battery art, Chopra teaches that as an alternative to NaCl, an electrolyte composition may comprise LiPF6 or an ionic liquid as the salt (paragraph [0076]).
In the battery art, Hudak teaches an electrolyte composition comprising a lithium salt such as LiPF6 (paragraphs [0012-0013] and/or an ionic liquid such as bis(fluorosulfonyl)imide (paragraph [0017]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to substitute a salt such as LiPF6 or an ionic liquid such as bis(fluorosulfonyl)imide as taught by Chopra or Hudak for the salt of Choi, such salts being also suitable for providing the necessary ionic conductivity for the electrolyte.   Such a modification merely requires the simple substitution of one known element for another to yield predictable results therefore, a prima facie case of obviousness exists accordance with MPEP 2141.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi (KR 10-2020-0046795) and Zou (US 2018/0048020).
Regarding claims 14, Choi remains as applied to claim 1.  Choi does not appear to teach the electrolyte composition comprising an additive such as succinonitrile.
In the battery art, Zou teaches that an additive such as succinonitrile may be included in an electrolyte composition for the benefit of improving properties such as cycle life, energy density or storing stability (paragraphs [0044-0045]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to include in the electrolyte composition an additive such as succinonitrile for the benefit of improving properties such as cycle life, energy density or storing stability as taught by Zou.

Regarding claim 15, Choi remains as applied to claim 14.  Choi does not expressly teach each of the constituents of the polymer composition should be included in the claimed mol percentages.
However, it has been held that generally, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 IIA).
In this case, Choi does teach a composition including “acrylamide-methylenebisacrylamide (19:1), polyethyleneglycol diacrylate (PEGDA), and 2-Methacryloyloxyethyl phosphorylcholine (MPC) in a volume ratio of 1:1:0.5 [and] NaCl at 0.5 M” (paragraph T023).  This ratio mixture is given as volume percent, but appears to correspond to a composition lying within the claimed range, or otherwise close enough thereto to provide substantially the same result of an ion conductive polymer electrolyte.  
Accordingly, the claimed invention is found to be obvious because the prior art suggests similar compositions to produce a similar result of polymer electrolyte having suitable ionic conductivity properties, notwithstanding lack of an express teaching of the same mol percentage ranges. 

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Choi (KR 10-2020-0046795) and Hudak (US 2020/0287240).
Regarding claims 17, Choi remains as applied to claim 16.  Choi is silent as to the polymer electrolyte having an ionic conductivity of 10−5 S/cm to 10−2 S/cm.
In the battery art, Hudak teaches that the ionic conductivity of a polymer electrolyte controls the ability of the electrolyte to conduct ions and that a suitable polymer electrolyte may have an ionic conductivity of 0.01 to 50 mS/cm (paragraph [0179]). 
It would have been obvious to a person having ordinary skill in the art at the time of invention to configure the polymer electrolyte to have an ionic conductivity of 10−5 S/cm to 10−2 S/cm for the benefit of ensuring that the ionic species are sufficiently mobile through the electrolyte for efficient battery operation.  It is noted that claim 17 recites a property in a known desirable range without setting forth any additional structure which facilitates achievement of the property, thus claim 17 is found to be obvious over the cited art.  

Regarding claim 20, Choi remains as applied to claim 16.  Choi further teaches that the polymer electrolyte may be a subcomponent of a battery, but does not appear to teach wherein the batter is a lithium secondary battery.  
In the battery art, Hudak teaches that lithium secondary batteries are extensively used in various applications due to their long cycle life, low maintenance, high energy density, and low self-discharge (paragraph [0002]).
It would have been obvious to a person having ordinary skill in the art at the time of invention to utilize the polymer electrolyte of Choi as a subcomponent of a lithium secondary battery, for the benefit of making use of the advantages known to be associated with lithium ion batteries.


Relevant or Related Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, though not necessarily pertinent to applicant’s invention as claimed.
Archer (US 2021/0167394) teaches zwitterionic membranes formed from poly(2-methacryloyloxyethyl phosphorylcholine).
Zimmerman (US 2017/0005356) secondary battery comprising ion conductive polymer membrane.
Chaves Noguera (US 2022/0013808) polymer electrolyte for a battery or a capacitor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723